Citation Nr: 1736805	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an annual clothing allowance for pseudo folliculitis barbae, right knee, and left knee disabilities.

(The issues of entitlement to service connection for an acquired psychiatric disorder; special monthly compensation based on the need for regular aid and attendance; a 10 percent disability evaluation for right knee instability, prior to November 12, 2009; a 10 percent disability evaluation for right knee instability, prior to November 12, 2009; are the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Veterans Health Administration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the claims folder contains an October 2014 VA standard Notice of Disagreement (VA Form 21-0958) reflecting the Veteran's disagreement with a September 2014 decision, denying entitlement to clothing allowances for respective pseudo folliculitis barbae, right knee, and left knee disabilities, the September 2014 determination is not of record nor is any of the relevant evidence corresponding to this claim.  The Board has contacted the appropriate VHA facility to obtain these records to no avail.  However, an employee of the relevant VHA facility reports that the Veteran's October 2014 NOD was received but proper procedures were not followed to organize and certify the appeal to the Board.  

Generally, the Board would remand this matter for issuance of an appropriate Statement of the Case (SOC) but to do so at this juncture would be premature.  The Board must have the relevant VHA decision and corresponding records to ascertain jurisdictional matters and to ensure the Veteran was afforded all due process rights.  Thus, the Board must remand this appeal to the appropriate VHA facility to have the relevant determination and records associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to associate the September 2014, or otherwise dated, determination denying the Veteran's claim seeking entitlement to clothing allowances for respective pseudo folliculitis barbae, right knee, and left knee disabilities with the claims folder.  The AOJ should also associate all relevant evidence, records, statements, and any subsequent determinations and adjudicative action made in connection with this determination with the claims folder.  

If these records are unavailable or do not exist, the AOJ is to inform the Veteran of this fact and associate a formal finding to this effect with the claims folder.  

2.  After completing the above, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

3.  Then, if appropriate, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Statement of the Case or Supplemental Statement of the Case, whichever is appropriate.  And if appellate review is, or has already been, properly perfected then the appeal is to be returned to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




